United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1068
                                    ___________

Lonzo Howard,                            *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Jerry Burt,                              *
                                         * [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                              Submitted: December 7, 2009
                                 Filed: December 16, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Iowa prisoner Lonzo Howard appeals the district court’s1 order denying his 28
U.S.C. § 2254 habeas petition challenging his conviction for second-degree sexual
abuse of his girlfriend’s 9-year-old granddaughter in violation of Iowa Code
§ 709.3(2). The district court granted a certificate on Howard’s claim that counsel
was ineffective for failing to move for a new trial or for additional findings based on
his defense that he mistakenly believed the 9-year-old, 65-pound victim was his 55-
year-old, 300-pound girlfriend. The Iowa Court of Appeals rejected the claim on

      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
direct appeal, explaining the trial court had disbelieved Howard, and a mistake-of-fact
defense was not available to Howard under Iowa law because it would not negate any
element of his general-intent offense. The appeals court concluded counsel thus had
no duty to continue to press the defense by seeking a new trial or additional findings,
and even if counsel had done so, the trial court would have rejected the effort given
the court’s view that Howard’s mistake defense was not believable and unavailable
under Iowa law. State v. Howard, No. 03-0734, 2004 WL 894127 (Iowa Ct. App.
Apr. 28, 2004) (unpublished).

       Having carefully reviewed the parties’ submissions, the record, and the
applicable law, we conclude the rejection of Howard’s ineffective-assistance claim by
the Iowa Court of Appeals did not involve an unreasonable application of Strickland
v. Washington, 466 U.S. 668 (1984), and was not based on an unreasonable
determination of the facts in light of the evidence. See 28 U.S.C. § 2254(d) (standard
for granting habeas relief to state prisoner on claim rejected on merits by state court).
Federal habeas courts lack authority to review a state court’s interpretation and
application of state law. See Evenstad v. Carlson, 470 F.3d 777, 782 (8th Cir. 2005).
Given the Iowa Court of Appeals’s conclusion that mistake is not a defense to a
second-degree sexual abuse charge under Iowa law, the court reasonably concluded
Howard did not receive ineffective assistance when his attorney failed to pursue the
matter following the judgment. See Brewer v. State of Iowa, 19 F.3d 1248, 1251 (8th
Cir. 1994) (where defense unavailable under state law, counsel not inadequate in
failing to assert defense).

      We grant Howard’s motion to amend his opening brief, and we summarily
affirm the denial of Howard’s habeas petition under 8th Cir. R. 47B.
                       ______________________________




                                          -2-